Citation Nr: 0805446	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild lumbar 
arthritis.

2.  Entitlement to service connection for anxiety neurosis, 
NOS, mild.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served an initial period of active duty for 
training (ACDUTRA) from May 1965 to October 1965.  He also 
had a subsequent period of active duty service from May 1969 
to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for mild lumbar 
arthritis and anxiety neurosis, NOS, mild.

In the veteran's claim and in a statement dated March 2004 
the veteran reported that he received treatment for his 
conditions at the VA medical center in San Juan, Puerto Rico, 
from 1970; the VA clinic in Springfield, Massachusetts; and 
the Hospital Gandara in Massachusetts from 1978.  There are 
no medical or treatment records associated with the claims 
folder from the VA medical center in San Juan, Puerto Rico, 
dated from 1970; the VA clinic in Springfield, Massachusetts; 
or the Hospital Gandara in Massachusetts.  There is no 
indication in the file that any attempt has been made to 
obtain the veteran's records from the VA medical center in 
San Juan, Puerto Rico, dated from 1970; the VA clinic in 
Springfield, Massachusetts; or the Hospital Gandara in 
Massachusetts.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the Board has no discretion and must remand the claim to 
obtain the veteran's VA clinical records from VA medical 
center in San Juan, Puerto Rico, dated from 1970 and from the 
VA clinic in Springfield, Massachusetts.  The Board must also 
remand the claim for attempts to be made to obtain the 
veteran's treatment records from the Hospital Gandara in 
Massachusetts.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to degree of disability and effective date of the disability.  
The RO has not yet provided this notice to the veteran with 
respect to either claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
medical center in San Juan, Puerto Rico, 
dated from 1970 and the VA clinic in 
Springfield, Massachusetts.  After 
securing the proper authorization, 
request Hospital Gandara in Massachusetts 
treatment records pertaining to the 
veteran that are dated from 1978.  Any 
additional pertinent records identified 
by the veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the veteran, and 
associated with the claims file.

2.  Provide the veteran with corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal if service connection is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




